Citation Nr: 0122342	
Decision Date: 09/12/01    Archive Date: 09/19/01	

DOCKET NO.  94-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to an earlier effective date for an increased 
evaluation for the veteran's service-connected somatoform 
pain disorder and cervical strain.  

3.  Entitlement to an increased evaluation for a somatoform 
disorder, currently evaluated as 50 percent disabling.  

4.  Entitlement to an increased evaluation for cervical 
strain with degenerative joint and disc disease, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Initially, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

In a July 1995 rating determination, service connection was 
denied for melanoma and entitlement to automobile and 
adaptive equipment under 38 C.F.R. § 3.808 (2000).  A timely 
notice of disagreement to this rating determination has never 
been received.  Accordingly, these issues are also not before 
the Board at this time

At the hearing held before the undersigned in November 1995, 
the five issues cited above were addressed by the veteran.  
Accordingly, the Board will address them at this time.  In 
November 1995, the veteran also noted alleged difficulties 
with depression and post-traumatic stress disorder (PTSD) 
which he associated with his active service.  In this regard, 
the issue of service connection for PTSD and an acquired 
psychiatric disability other than the service-connected 
somatoform disorder are not before the Board at this time.  
The claim of service connection for PTSD was denied by the RO 
in an October 1994 rating determination.  The veteran was 
notified of this determination in November 1994.  The veteran 
did not appeal this issue to the Board.  Accordingly, it is 
not before the undersigned at this time.  

Since November 1995, the veteran has raised a series of 
additional claims.  In July 1999, service connection for a 
typhus infection, alleged to be the residuals of a lice 
infection, was denied by the RO.  A statement of case 
regarding the issue of service connection for a typhus 
infection was issued by the RO in August 2000.  Since August 
2000, the veteran has not filed a substantive appeal to this 
determination.  Accordingly, this issue is not before the 
Board at this time.  

In May 1997, the RO denied service connection for optic 
neuropathy and once again denied service connection for PTSD.  
A timely notice of disagreement to this rating determination 
has not been received.  Accordingly, the issues addressed 
within this rating determination are also not before the 
Board at this time.  Likewise, in an August 1997 rating 
determination, service connection for a left knee disability 
and optic neuropathy were denied by the RO.  The veteran was 
notified of this determination that month.  Once again, a 
notice of disagreement to this rating determination was not 
received.  Accordingly, this rating determination is not 
before the Board at this time.  

For reasons that will become clear below, the claims of 
entitlement to an increased evaluation of the veteran's 
service-connected pain disorder, neck disability, and 
entitlement to a total rating based on individual 
unemployability due to these service-connected disabilities 
will be addressed by the Board in the REMAND section of this 
determination.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims regarding 
service connection for hepatitis and entitlement to an 
earlier effective date for the award of an increased 
evaluation for his service-connected disabilities.  In 
addition, all relevant evidence necessary for an equitable 
disposition of the appeal regarding these claims has been 
obtained by the RO.  

2.  In an August 1979 rating determination, an increased 
evaluation for the veteran's service-connected disability was 
denied by the RO.  The veteran did not appeal this 
determination.

3.  On December 2, 1992, the veteran wrote to the RO and 
requested that his claims be reopened as the severity of his 
service-connected condition had become worse.  Based on this 
claim, additional evaluations were performed and the 
veteran's service-connected disabilities were increased.  

4.  Clear and unmistakable error does not exist within the 
August 1979 RO determination.  

5.  The veteran's service medical records are negative for 
complaints or findings pertaining to hepatitis.  In addition, 
there is no medical evidence supporting the conclusion that 
the veteran was infected with hepatitis during his active 
service.  

6.  A review of all the evidence of record does not establish 
that the veteran has hepatitis of service origin.  

7.  There is no credible evidence linking any current alleged 
hepatitis condition to the veteran's active service.  


CONCLUSIONS OF LAW

1.  An effective date earlier than December 2, 1992, for the 
award of a 50 percent evaluation for the veteran's 
service-connected somatoform disorder and for the award of a 
20 percent evaluation for a cervical strain with degenerative 
joint disease and disc disease is not warranted.  38 U.S.C.A. 
§§ 5107, 5108, 5110, 7104, 7105 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (2000).  

2.  Chronic active hepatitis C with hepatofibrosis, 
consistent with early cirrhosis, or any form of hepatitis was 
not incurred in or aggravated by the veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal no indication of hepatitis or 
symptoms related to hepatitis.  Extensive treatment of the 
veteran's alleged neck disorder in September 1966 failed to 
indicate any difficulties associated with hepatitis.  
Laboratory testing at that time was essentially normal.  His 
separation evaluation made no reference to this disorder.  

The veteran filed a claim seeking service connection for his 
alleged neck injury in September 1967.  He made no reference 
to hepatitis.  Evaluations of the veteran at that time failed 
to indicate a hepatitis condition.  

In a December 1967 rating determination, the veteran was 
awarded service connection for a psychophysiological 
musculoskeletal reaction with a history of cervical strain.  
The veteran was awarded a 10 percent evaluation from 
October 1, 1967.  The veteran did not appeal this 
determination.  Accordingly, it became the final 
determination of the RO.  

The veteran sought an increased evaluation for his 
service-connected disability in 1979.  A psychiatric 
evaluation was performed in June 1979 along with a social and 
industrial survey.  Neither evaluation notes difficulties 
with hepatitis or a condition that could be reasonably 
associated with hepatitis.  X-ray studies at that time failed 
to indicate a fracture or specific or nonspecific arthritic 
changes.  

Based on these evaluations the RO, in an August 1979 rating 
decision, determined that an increased evaluation of the 
service-connected disability was not warranted.  The veteran 
did not appeal this determination.  Accordingly, the August 
1979 determination became the final determination of the VA 
regarding this issue at that time.  In August 1979, an 
additional medical record was submitted.  The RO reviewed 
this medical record and, in a September 1979 rating 
determination, continued the evaluation of the veteran's 
service-connected disability at 10 percent.  The veteran did 
not appeal this determination.  

In October 1980, the veteran requested a reevaluation of his 
service-connected disability.  In a November 1980 response, 
the RO indicated that the veteran must submit additional 
medical evidence in support of his claim.  Statements of 
present employers and other persons having knowledge of his 
disability were also requested.  The RO stated that if he had 
not been recently examined or treated by a doctor and if he 
could not submit any other evidence of increased disability, 
he could submit his own statement.  The veteran failed to 
provide any additional information.  Accordingly, the RO did 
not readjudicate the veteran's claim.  

On December 2, 1992, the veteran again requested the 
reopening of his claim as the severity of his 
service-connected condition had become worse.  Additional 
medical information was obtained following this claim.  Based 
on this medical information, the RO, as noted above, 
increased the veteran's service-connected disability 
evaluations.  The veteran's service-connected 
psychophysiologic musculoskeletal reaction was divided into 
two separate disabilities:  (1) the service-connected 
somatoform disorder; and (2) the service-connected neck 
disability.  

At a hearing held before the undesigned in November 1995, the 
veteran testified that, while stationed in Clark Field in the 
Philippines, he contacted gonorrhea.  He also noted that he 
was treated for jaundice.  The veteran appeared to contend 
that his jaundice was a manifestation of hepatitis C 
infection.  The veteran also appeared to indicate that a 
physician at the VA told him this was true.  However, it must 
be noted that the veteran asked the physician "very 
specifically if I had jaundice, doesn't that indicate a blood 
disorder and they said, yes."  It does not appear that the 
VA physician ever informed the veteran that his hepatitis C 
was a direct result of his service many decades ago or that 
jaundice was a symptom of the hepatitis C.  The veteran also 
noted another physician who had informed him that the 
jaundice could be a manifestation of hepatitis C.  However, 
once again, the veteran is very unclear.  

Regarding the issue of the earlier effective date of the 
increase prior to December 2, 1992, the veteran contended 
that his evaluation should go back to 1979 because there were 
conflicts in his doctors' statements between "one section 
and another section and then you get another doctor in there 
that says one thing and another doctor says another thing...."  
The veteran appears to indicate that they lost his paperwork.  
The undersigned informed the veteran that a review of the 
claims file had indicated that the veteran did file a claim 
in 1979 and that this claim was denied that year.  The 
veteran argued that he should have received the 30 percent 
evaluation in 1979.  The veteran appears to dispute the 
records.  Once again, this is not clear.  

Since November 1995, additional medical evaluations and 
treatment records have been obtained by the RO.  None of 
these medical records support the conclusion that the 
veteran's hepatitis C was caused or developed during his 
active service many decades ago.  In October 1997, the 
veteran specifically indicated that all of his medical 
records were at the Denver VA Medical Center (VAMC).  In this 
regard, the Board must note that the RO has obtained these 
records.  These records fail to indicate a hepatitis 
condition associated with the veteran's service.  

II.  Entitlement to Service Connection for Hepatitis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding these issues.  
The RO has obtained all pertinent records and the veteran has 
been effectively notified of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  The veteran has been fully advised of the 
status of the efforts to develop the record as well as the 
nature of the evidence needed to substantiate these claims in 
multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the claims.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In evaluating the claim of service connection for hepatitis, 
the Board has considered the issue of whether the VCAA 
requires the Board to obtain a medical examination or opinion 
regarding the veteran's contention that he developed 
hepatitis C during his active service in order to decide the 
claim.  In this case, however, the contemporaneous medical 
evidence of record is completely silent for relevant 
manifestations, and is, in fact, negative as to 
contemporaneous clinical findings.  The record is likewise 
devoid of such findings or manifestations for decades after 
service.  Any medical opinion that the Board could obtain at 
this time regarding the etiology of the veteran's hepatitis 
condition would have to be based on the current medical 
evidence of record.  This medical evidence, without any 
ambiguity, fails to indicate that the veteran developed 
hepatitis during his active service decades ago. In order for 
the medical provider to find a relationship between hepatitis 
C and service, the provider would have to resort to pure 
speculation as to any event in service.  Pure speculation can 
not rise to the level of reasonable doubt.  

The Board must further point out that where the record is 
completely blank as to events in service, or what is 
available is negative, what happened in service is not a 
matter ascertainable only to those with medical expertise.  
The question of whether events occurred in service in this 
matter is an adjudicative not a medical question.  If the 
fact finder concludes, as the Board has here, that the 
credible evidence of record does not support the evidentiary 
assertion of the claimant of any event related to or 
manifestation of hepatitis C, then there is no room for the 
medical provider to exercise medical judgment as to causation 
based upon the application of medical expertise to 
established facts.  Any opinion from a medical provider would 
require a preliminary process of adjudicative fact finding of 
events in service in order to establish the predicate for a 
medical opinion.  This would require that the adjudicative 
fact finder surrender his responsibilities to the medical 
provider who has no special expertise in those 
responsibilities and where those responsibilities for fact 
finding under the law rest with the adjudicator.  In sum, a 
medical examination or opinion is not necessary to decide the 
claim because there is no need for medical expertise in 
determining the critical questions presented by the issues 
adjudicated here.

With regard to the veteran's statements that VA physicians 
have told him that his hepatitis condition may be related to 
his jaundice in service, the Board must note that it has 
reviewed this contention very carefully.  At no point has the 
veteran indicated that there are any additional written 
reports that would support this claim.  Further, based on a 
detailed review of the testimony before the undersigned, the 
Board must find that there is no valid basis to return this 
case to the health care providers identified by the veteran 
in an attempt to ascertain exactly what the veteran asked and 
what the responses of the VA physicians were.  The Board 
finds that this action would serve absolutely no constructive 
purpose.  This finding is based on three facts:  (1)  The 
veteran's testimony, which is extremely indistinct regarding 
the critical issue of whether any physician has told him that 
his hepatitis could be reasonably associated with his active 
service many decades ago; (2) the service medical records and 
post service medical records, which fail to indicate any 
evidence of a hepatitis condition until many years following 
the veteran's active service; and (3) the veteran's written 
statements, which are also vague regarding the critical issue 
of how the veteran believes he acquired hepatitis during his 
active service.  Regarding the search for documents, the U.S. 
Court of Appeals for Veterans Claims (Court) has been clear.  
In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

The Board finds that an attempt to locate alleged medical 
evidence on the facts of this case would be a "fishing 
expedition" where the possibility of substantiating the 
claim is purely speculative, not one of reasonable 
possibility.  Accordingly, further development, including a 
medical opinion based on medical evidence that does not 
support this contention, would serve no purpose.  

As stated by the Court, the duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  The RO has made extensive effort to assist the 
veteran in this claim.  The Board has found that an 
additional VA examination to determine the etiology of the 
veteran's hepatitis, in light of the overwhelming medical 
evidence that fails to support this claim, would serve no 
constructive purpose.  Accordingly, under 38 C.F.R. § 3.326 
(2000), the Board finds that a VA examination in this case is 
not warranted because there is no "reasonable probability" 
of a valid claim.  The Board further finds that the medical 
evidence at this time is adequate for evaluation purposes.  
Consequently, the Board finds that it has fulfilled the duty 
to assist and that an examination is not warranted.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that his jaundice condition was the 
initial manifestation of his hepatitis.  However, the medical 
evidence of record, rather than supporting this claim, 
overwhelmingly refutes it.  The service medical records and 
post service medical records decades after the veteran's 
active service, which include blood testing, fails to 
indicate a hepatitis condition until many years after 
service.  There is no indication of any disorder that can be 
reasonably associated with hepatitis following the veteran's 
active service or for many years thereafter.  No medical 
opinion supports the conclusion that the veteran's condition 
can be reasonably associated with his active service.  The 
Board has considered the benefit of the doubt doctrine in 
this case.  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In this 
case, while the veteran is competent to describe events or 
symptomatic manifestations of a disorder that are perceptible 
to a lay party, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  It is 
important for the veteran to understand that the question of 
whether his hepatitis is related to active service is not in 
relative equipoise.  The veteran's own statements to the 
undersigned regarding what his VA physicians told him would 
not support the conclusion that they ever wish to support the 
veteran's contention that his hepatitis was acquired during 
his active service decades ago.

The clear weight of the competent medical evidence supports 
the conclusion that the disability is not causally associated 
with his active service or a disability of service origin.  
His own lay opinion that this claim is meritorious, however 
sincere, is of no probative value where the ultimate question 
involves a medical diagnosis.  Accordingly, in this case, for 
the reasons cited above, the relevant evidence is against the 
claim.  

III.  Entitlement to an Earlier Effective Date for the
Award of an Increased Evaluation

It is essentially contended that the veteran should be 
awarded a 30 percent evaluation for his service-connected 
disability many years prior to December 1992.  Under 
38 U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. § 3.400(o)(q) 
(2000), the effective date of a claim received after a prior 
final disallowance will be the date of the claim or the date 
entitlement arose, whichever is later.  

In order for the veteran to prevail in his claim, the Board 
would be required to find clear and unmistakable error (CUE) 
in a series of RO decisions.  The veteran has noted that he 
filed a claim for VA compensation seeking an increased rating 
for his service-connected disability in 1979.  As noted 
above, the veteran did file a claim seeking an increased 
evaluation in 1979.  However, this claim was denied by the RO 
in August 1979 and the veteran failed to appeal this 
determination.  In this regard, it is important to note there 
is no indication of missing medical records or any 
indications that the records in this case are anything but 
complete.  

The veteran has never raised the issue of CUE and this issue 
is not before the Board at this time.  Accordingly, there is 
no basis to adjudicate the claim of CUE in any prior 
determination.  However, if the Board were to determine 
whether CUE existed in any prior determination, the Board 
would be compelled to conclude that not only is there no 
basis to find CUE in any previous VA determination that 
failed to increase the veteran's service-connected disability 
evaluation prior to December 1992, but that there is little 
evidence to support the current evaluations.  This issue will 
be discussed below.  In any event, the Board finds no basis 
to find CUE in any RO decision.  For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Since the RO determinations remain final, the veteran cannot 
be awarded an increased rating for his service-connected 
disability (now considered his service-connected 
disabilities) earlier than the date of the receipt of his 
application by the RO to reopen this previously and finally 
denied claim in December 1992.  

The veteran could also receive an earlier effective date if 
the evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim in December 
1992.  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o).  
The Court has indicated how the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (emphasis in 
original).

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.  See VAOPGCPREC 12-98.   

In this case, the Board finds no medical evidence to support 
the conclusion that the veteran warranted an increased 
evaluation for his service-connected disability prior to 
December 1992.  As indicated above, it is difficult to 
justify the current evaluations based on the evidence of 
record.  The medical evidence of record, both in 1992 and 
today, provides little evidence to support conclusion that 
the veteran warranted an increased evaluation for his 
service-connected disability prior to this date.  In any 
event, based on the evidence obtained by the RO since 
December 1992, there is no basis under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) to warrant an effective 
date for an increased rating from a date one year prior to 
the date of receipt of claim because evidence showing a 
factually ascertainable increase does not exist either one 
year before December 1992 or, in fact, in December 1992.  
Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to an effective date earlier than December 2, 
1992, for an increased evaluation in the veteran's 
service-connected disability or disabilities, is denied.  



REMAND

With regard to the veteran's claims seeking increased 
evaluations for his service-connected somatoform disorder, 
cervical strain with degenerative joint and disc disease, and 
entitlement to a total rating based on individual 
unemployability due to his service-connected disabilities, 
the Board believes that, in light of the Court's recent 
decision in Bowling v. Principi, 15 Vet. App. 1 (2001), these 
issues must be remanded for additional development.  

The Court has recently stressed the importance of certain 
types of medical development in order to make determinations 
regarding the cause of the veteran's unemployability.  The 
Bowling case makes clear that extensive medical evidence is 
required to make this determination.  In Beaty v. Brown, 
6 Vet. App. 532, 537 (1994), the Court indicated that the 
Board cannot deny the veteran's claim for a total rating 
based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  The VCAA only provides additional 
burdens on the VA to make this determination.

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service connected and nonservice 
connected and the effect that each has on 
his ability to function on a day-to-day 
basis.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to locate copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  

3.  The RO should arrange for a VA 
psychiatric evaluation to determine the 
nature and extent of the veteran's 
service-connected psychiatric disability.  
The critical issue in this case is 
severity of the service-connected 
disability and the effect of the service 
connected disability on his 
employability.  The examiner, in 
conjunction with the examination, must 
review the claims folder or the pertinent 
medical records contained therein.  

The purpose of this evaluation is to 
determine the degree of disability 
associated with the somatoform disorder.  

If examiner finds after examination and 
review of the record that there are 
psychiatric disorders other than a 
somatoform disorder, the examiner is 
asked to reconcile the diagnoses and 
specify which symptoms are associated 
with the veteran's service-connected 
condition (if any).  

Likewise, the evaluator should consider 
whether the examination and the 
documented history support the subjective 
accounts of symptoms or history.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, or if the examiner cannot 
determine if the veteran is exaggerating 
his complaints of pain in order to obtain 
VA compensation, that fact should be 
specified.  

All necessary special studies or tests 
are to be accomplished.  Any social and 
industrial impairment should be 
specifically noted.  In this respect, the 
psychiatrist must identify the frequency 
and severity of all findings, as well as 
to enumerate all symptomatology, 
particularly with respect to:
 
a)  The veteran's affect, speech, 
memory, judgment, abstract thinking, 
mood and impulse control;  

b)  The veteran's ability to perform 
the activities of daily living, 
including his ability to maintain 
personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence 
or absence of depression; the 
presence or absence of panic 
attacks, and if panic attacks are 
present, their frequency;

d)  The veteran's ability to adapt 
to stressful circumstances in a work 
or work like setting, and his 
ability to obtain and maintain 
employment;

e)  Commentary concerning the 
presence or absence of suicidal 
and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great 
value to the Board.  

4.  The RO should also arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected neck disorder.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the neck disability.  
The examiner is asked to provide explicit 
responses to the following questions:  

(a)  What are the objective 
manifestations of the veteran's 
service-connected cervical spine 
disability?  Any muscle spasm on 
extreme forward bending or loss of 
motion should be identified.  
Whether or not there is clinical 
evidence of arthritis should be 
specifically noted.  

(b)  The veteran has complaints of 
pain that he attributes to his 
service-connected neck disability.  
The examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the neck disability 
in light of the somatoform disorder.  

(c)  Does the veteran have 
incoordination on impaired ability 
to execute skilled movements 
smoothly because of his 
service-connected neck disability?  
If so, the examiner should comment 
on the severity of his 
incoordination and the effects his 
incoordination has on his ability to 
function.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are complete and in compliance with the 
directives of this REMAND.  If the 
reports or a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and the implementing 
regulations is completed.

7.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on individual 
unemployability with consideration of 
38 C.F.R. §§ 3.340, 3.41, and 4.16 
(2000).  The RO should consider the 
rating criteria for a somatoform disorder 
in effect subsequent to November 7, 1996.  
If the veteran has raised any additional 
claims, such claims should be fully 
adjudicated before the determination of 
whether he is entitled to a total rating 
based on individual unemployability.  The 
veteran is advised that any additional 
claims will not be before the Board 
unless the determination of the RO is not 
favorable, and the veteran files a notice 
of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 
 

